Citation Nr: 0936174	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1980 to September 2006.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2009, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply to the 
instant claim.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2008). 

At the Travel Board hearing, the Veteran testified that after 
his retirement from service, he "went to an orthopedic 
doctor" who indicated that his "knees weren't bad enough 
yet to require constant attention, but that when it did 
please come back, and he would start a physical therapy 
regimen".  See p. 8, hearing transcript.  The report of such 
orthopedic consult is not associated with the claims file (as 
it was not previously identified).  Records of (an initial) 
postservice medical consultation regarding a disability for 
which service connection is sought are clearly pertinent 
evidence in the matter of service connection, and must be 
secured.  

The Veteran is advised that governing regulation provides 
that where evidence requested in connection with an original 
service connection claim is not furnished within one year of 
the request, the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for knee 
disability since his discharge from 
service (specifically including the report 
of the postservice orthopedic consult he 
described at the Travel Board hearing, 
when he was advised that his knee 
disability was not yet of sufficient 
severity to require constant treatment), 
and to provide any releases necessary for 
VA to secure any private records of such 
treatment or evaluation.   The RO should 
obtain for the record copies of the 
complete records of all such treatment and 
evaluation from all sources identified. 

2.  If, and only if, any additional 
evidence received on remand shows or 
suggest that the Veteran in fact has a 
chronic disability of either knee, the RO 
should arrange for the Veteran to be 
examined by an orthopedist.  The Veteran's 
claims file must be reviewed in 
conjunction with the examination, and all 
pertinent findings should be described in 
detail.  The examiner should provide 
opinions indicating whether or not the 
Veteran has a chronic disability of either 
(or both) knees, and also the nature of 
any such disability (medical diagnosis) 
and whether it at least as likely as not 
is related to the Veteran's service, and 
specifically the complaint/diagnosis of 
knee disability noted therein.  The 
examiner must explain the rationale for 
all opinions given.   

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
